DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: physical sensor as recited in claim 20.

Claim Objections
Claims 18 & 19 are objected to because of the following informalities: The method of claim 11.  Appropriate correction is required (e.g., “The method of claim [[11]] 17“ is respectfully suggested).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites a system for providing a database command from a database and a security score, wherein the database command is retrieved from a database and the security score indicative of a level of vulnerability associated with the database command is determined. The claim further recites that one or more database commands from a plurality of databases, is identify, wherein the one or more database commands perform operations similar to the database command.
Limitations retrieve a database command from a first database; identify one or more database commands from the plurality of databases; determine a security score; and provide the database command and the security score as noted cover performances of a human mind with a pen and paper. 
For example, a human mind can be used to obtain a command such as READ command from a book, to identify SELECT command from another book, and to assign a score of 0.9 to READ command, then writes down the READ command and the score 0.9 with a pen and paper.
The claim recites additional limitations such as “memory storing computer-readable instructions”; “processor”; “a computing device”; “a machine learning model”; and “interactive graphical user interface”. Generic computer and computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 17 recites a method of providing a response to a query related to one or more database commands, wherein the one or more database commands are retrieved and classified into clusters of commands performing similar operations and determined scores indicative of levels of vulnerability.
Limitations retrieving, from a plurality of databases, one or more database commands; classifying the one or more database commands into clusters; determining security scores indicative of levels of vulnerability as noted cover performances of a human mind. 
For example, a human mind can be used to obtain commands such as READ & SELECT commands from books, group READ & SELECT commands together, and assign a score of 0.9 to READ command & 0.8 to SELECT command.
Limitations classifying the one or more database commands into clusters; receiving a query related to the one or more database commands; and providing a response to the query describe the concept of classifying; search and retrieve data, which corresponds to concepts identified as abstract ideas by the courts, such as classifying and storing digital images in an organized manner (TLI Comms.) and creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent).
The claim recites additional limitations such as “a computing platform comprising at least one processor, and memory”; “a computing device”; and “interactive graphical user interface”. Generic computer and computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 20 recites one or more non-transitory computer-readable media with instructions for providing a response to a query related to one or more database commands, wherein the one or more database commands are retrieved; classified into clusters of commands performing similar operations; determined scores indicative of levels of vulnerability and storing, in a searchable repository, the clusters and security scores associated with the clusters.
Limitations retrieve, from a plurality of databases, one or more database commands; classify the one or more database commands into clusters; determine a security score indicative of a level of vulnerability associated with database commands in the given cluster; store, in a searchable repository, the clusters and security scores as noted cover performances of a human mind. 
For example, a human mind can be used to obtain commands such as READ & SELECT commands from books, group READ & SELECT commands together, and assign a score of 0.9 to READ command & 0.8 to SELECT command and keep in the human mind the group of READ & SELECT commands and the scores of 0.9 & 0.8.
Limitations classify the one or more database commands into clusters; receive a query related to the one or more database commands; and provide a response to the query describe the concept of classifying; search and retrieve data, which corresponds to concepts identified as abstract ideas by the courts, such as classifying and storing digital images in an organized manner (TLI Comms.) and creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent).
The claim recites additional limitations such as “a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory”; “a computing device”; “a machine learning model”; and “interactive graphical user interface”. Generic computer and computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Dependent claims 2-16 & 18-19 dependent on claims 1 & 17 and include all the limitations of claims 1 & 17.  Therefore, claim 2-16 & 18-19 recite the same abstract idea as noted with regard to claims 1 & 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear whether the graphical user interface as recited is the interactive graphical user interface as recited in claim 1 or a different graphical user interface.

Regarding claim 20, a security score is determined and associated with database commands. The claim further recites limitation store, in a searchable repository, the clusters and security scores associated with the clusters. It is unclear how a plurality of scores is stored when only one score is determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-12 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. [US 2021/0200662 A1], hereinafter referred to as LI, in view of DHONDSE et al. [US 2018/0357415], hereinafter referred to as DHONDSE.

Regarding claim 1, LI teaches a system (LI, [0018]). The system as taught in LI reads on claim 1 as shown below.

CLAIM 1
A computing platform, comprising: 

at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
retrieve, by a computing device and from a first database of a plurality of databases, a database command; 






identify, by the computing device and for the database command and based on a machine learning model, one or more database commands from the plurality of databases, wherein the one or more database commands perform operations similar to the database command;




determine, by the computing device and for the database command, a security score indicative of a level of vulnerability associated with the database command;
provide, via an interactive graphical user interface, the database command.





LI et al.
A computing system (LI, [0018]), comprising: 
a processor (LI, [0045]); and 
a memory storing executable instruction (LI, [0045]) for performing tasks comprising: 

a command, e.g., “GET SCORPIO”, is received from a large file (LI, [0019] & [0025][Wingdings font/0xE0][0026]), wherein the command is received by a computer as in FIG. 2 (LI, [0045]), wherein the command is from instructions directed to a source (LI, [0056]), wherein the system includes outside sources and computer executable instruction database (LI, [0043]); 
the received command, e.g., “GET SCORPIO”, is compared with previous commands by the computer to identify at least one previous command, wherein the at least one previous is “GET” or “LOAD” command that is similar to the received command (LI, [0027][Wingdings font/0xE0][0028]), wherein a deep learning algorithm is executed to check the risk score associated with the identified at least one previous command (LI, [0049]); 
a risk score indicates a level of risk (LI, [0017], [0024][Wingdings font/0xE0][0027]) for the received command is determined by the computer (LI, [0032]);
the executable instruction, e.g., command, associated with a risk score above a threshold is communicated to a user, e.g. an authority, as a risk warning (LI, [0035]), wherein an interactive graphical user interface, e.g., GUI, for displaying the risk warning is implied or an inherited feature in LI’s system and method.


LI does not teach that the security score is also provided in the risk warning.
DHONDSE teaches that the security score, e.g., a security anomaly index score indicates a level of risk (DHONDSE, [0034]), associated with a command is also provided in the risk warning (DHONDSE, [0038]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in DHONDSE into LI in order to manage a risk warning.

Regarding claim 2, LI further teaches that the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine, by the computing device and based on the security score, whether the database command has to be monitored by the computing device (LI, [0035]).

Regarding claim 7, LI further discloses the steps of
retrieving, from the plurality of databases, one or more log files (LI, [0019]); 
identifying, by parsing the one or more log files, a second database command that was previously performed (LI, [0027]), and wherein the security score for the second database command is based on the one or more log files (LI, [0027]).

Regarding claim 8, LI further discloses the step of determining, by the computing device and based on the security score, a second database command, from the plurality of databases, that may not be performed on the first database (LI, [0027][Wingdings font/0xE0] [0028]).

Regarding claim 9, LI further discloses the step of identify, by the computing device and for the database command, an operating environment, and wherein the security score for the database command is based on the operating environment (LI, [0027]).

Regarding claim 10, LI further discloses the step of determining, by the computing device, a first security score for a first database command of the first database; and associate, with a second database command of a second database of the plurality of databases, the first security score, wherein the second database command performs operations similar to the first database command (LI, [0025][Wingdings font/0xE0][0029])).

Regarding claim 11, LI further discloses the step of training the machine learning model to identify the one or more database commands (LI, [0049][Wingdings font/0xE0][0050]).

Regarding claim 12, LI further discloses the step of training the machine learning model to determine the security score for the database command (LI, [0049][Wingdings font/0xE0][0050]).

Regarding claim 14, LI further discloses the step of training the machine learning model to determine whether the database command has to be monitored by the computing device (LI, [0035]).

Regarding claim 15, LI further discloses the steps of 
identify, by the computing device, that the database command has been performed, e.g., the database command is compared with a previous command has been performed (LI, [0027]); 
determine, by the computing device, an access restriction of a user that has caused the database command to be performed, e.g., access restriction of a user submitted the command is determined by known variables and fraudulent network location (LI, [0027]), and 
wherein the security score for the database command is based on the access restriction of the user (LI, [0027]).

Regarding claim 16, LI further discloses the step of determining, based on the security score, an access restriction of a user to the first database (LI, [0063]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. [US 2021/0200662 A1], hereinafter referred to as LI, in view of DHONDSE et al. [US 2018/0357415], hereinafter referred to as DHONDSE, and further in view of BALA et al. [US 2007/0214425 A1], hereinafter referred to as BALA.
 
Regarding claim 3, LI & DHONDSE do not explicitly teach the limitation receive, via the graphical user interface, a query; and provide, via the graphical user interface and by searching a searchable repository, a response to the query.
BALA teaches a system & method for searching commands. BALA further discloses the step of:
receiving, via the graphical user interface, a query, e.g., a search request such as “ins” is received via a user interface (BALA, [0045][Wingdings font/0xE0][0046]); and
 providing, via the graphical user interface and by searching a searchable repository, a response to the query, e.g., a set of ranked commands is provided via the user interface by searching a command store (BALA, [0048][Wingdings font/0xE0][0050]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BALA into LI & DHONDSE in order to search for a particular command.

Regarding claim 4, LI further discloses the step of storing, by the computing device and in the searchable repository, an association between the database command and the one or more database commands (LI, [0029]).

Regarding claim 5, LI further discloses the step of storing, by the computing device and in the searchable repository, an association between the database command and the security score (LI, [0027] & [0029]).

Regarding claim 6, BALA further teaches that 
the query is for a list of database commands (BALA, [0045][Wingdings font/0xE0][0046]), wherein the response to the query is based on a ranking of the database commands from the plurality of databases (BALA, [0048] & [0050]), and wherein the ranking is based on security scores associated with the database commands (BALA, [0051]).
LI further teaches that the database commands that are associated with a high level of vulnerability (LI, [0027]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. [US 2021/0200662 A1], hereinafter referred to as LI, in view of DHONDSE et al. [US 2018/0357415], hereinafter referred to as DHONDSE, and further in view of YIN et al. [US 2021/0377278 A1], hereinafter referred to as YIN.

Regarding claim 13, LI & DHONDSE do not explicitly teach the step of training the machine learning model to determine an access restriction of a user to the first database.
YIN teaches a system and method for managing access restriction on an end user (YIN, Abstract). YIN further discloses the step of training the machine learning model to determine an access restriction of a user to the first database, e.g., a machine learning model is trained to identify anomalous activities to determine whether to include an access restriction to an end user (YIN, [0067][Wingdings font/0xE0][0068]), wherein the access restriction is associated with a data source (YIN, [0034]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in YIN into LI & DHONDSE in order to manage access to a database.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. [US 2021/0200662 A1], hereinafter referred to as LI, in view of BALA et al. [US 2007/0214425 A1], hereinafter referred to as BALA.

Regarding claims 17 & 20, LI teaches a method and program. The method and program as taught in LI reads on claims 17 & 20 as shown below.

CLAIM 17
A method, comprising: 
at a computing platform comprising at least one processor, and memory: 


retrieving, by a computing device and from a plurality of databases, one or more database commands; 






classifying, by the computing device, the one or more database commands into clusters, wherein database commands in a cluster perform operations similar to one another; 



determining, by the computing device and for the one or more database commands, security scores indicative of levels of vulnerability associated with the one or more database commands. 

CLAIM 20
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory, cause the computing platform to:
retrieve, by a computing device and from a plurality of databases, one or more database commands; 






classify, by the computing device and based on a machine learning model, the one or more database commands into clusters, wherein database commands in a given cluster perform operations similar to one another; 





determine, by the computing device and for the given cluster, a security score indicative of a level of vulnerability associated with database commands in the given cluster;
store, in a searchable repository, the clusters and security scores associated with the clusters. 
LI et al.
A method, comprising: 
at a computing system (LI, [0018]), comprising a processor (LI, [0045]); and a memory storing executable instruction (LI, [0045]): 
a command, e.g., “GET SCORPIO”, is received from a large file (LI, [0019] & [0025][Wingdings font/0xE0][0026]), wherein the command is received by a computer as in FIG. 2 (LI, [0045]), wherein the command is from instructions directed to a source (LI, [0056]), wherein the system includes outside sources and computer executable instruction database (LI, [0043]); 
the command is classified by comparing and determining a similarity value with previous classified commands (LI, [0029]), wherein commands in a previous classified group of commands have the same operation, e.g., a group of GET commands (LI, [0025][Wingdings font/0xE0][0028]); 
a risk score indicates a level of risk (LI, [0017], [0024][Wingdings font/0xE0][0027]) for the received command is determined by the computer (LI, [0032]).


LI et al.
A first memory stores executable instruction (LI, [0045]) executed by a computing system (LI, [0018]) comprising a processor (LI, [0045]), and an antenna coupled to the processor, and a second memory, to perform a method comprising: 

a command, e.g., “GET SCORPIO”, is received from a large file (LI, [0019] & [0025][Wingdings font/0xE0][0026]), wherein the command is received by a computer as in FIG. 2 (LI, [0045]), wherein the command is from instructions directed to a source (LI, [0056]), wherein the system includes outside sources and computer executable instruction database (LI, [0043]); 
the command is classified by comparing and determining a similarity value with previous classified commands (LI, [0029]), wherein commands in a previous classified group of commands have the same operation, e.g., a group of GET commands (LI, [0025][Wingdings font/0xE0][0028]), wherein a deep learning algorithm is executed to check the risk score associated with the identified at least one previous command (LI, [0049]); 
a risk score indicates a level of risk (LI, [0017], [0024][Wingdings font/0xE0][0027]) for the received command is determined by the computer (LI, [0032]);
the previous classified commands and corresponding risk score are stored in a database (LI, FIG. 3 & [0056]).


LI does not explicitly teach the steps of receiving, via an interactive graphical user interface, a query related to the one or more database commands; and providing, via the graphical user interface and based on the security scores, a response to the query.
BALA teaches a system & method for searching commands. BALA further discloses the step of:
receiving, via the graphical user interface, a query related to the one or more database commands, e.g., a search request such as “ins” related to one or more database commands is received via a user interface (BALA, [0045][Wingdings font/0xE0][0046]); and
 providing, via the graphical user interface and by searching a searchable repository, a response to the query, e.g., a set of ranked database commands is provided via the user interface by searching a command store (BALA, [0048][Wingdings font/0xE0][0050]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BALA into LI & DHONDSE in order to search for a particular command.

Regarding claim 18, LI further teaches the step of determining, by the computing device and based on the security scores, whether the one or more database commands have to be monitored by the computing device (LI, [0035]).

Regarding claim 19, LI further discloses the step of training a machine learning model to perform one or more of: the classifying, the determining the securing scores (LI, [0049][Wingdings font/0xE0][0050]), determining an access restriction of a user to a database of the plurality of databases, determining whether the one or more database commands have to be monitored.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 27, 2022